Exhibit 10.8

 

EXECUTION VERSION



 

THIRD LIEN COLLATERAL AGENCY AGREEMENT

 

This THIRD LIEN COLLATERAL AGENCY AGREEMENT (this Agreement) dated as of October
9, 2008 is entered into by and among The Bank of New York Mellon, as collateral
agent (Collateral Agent), and the undersigned Purchasers (together with their
successors and assigns and any subsequent holder of Notes under the Purchase
Agreement referred to below, the Holders).

R E C I T A L S

A.        The Holders are the purchasers and holders of Notes under the Third
Lien Subordinated Exchange Note Exchange Agreement dated as of the date hereof
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the Purchase Agreement) by and among NextWave Wireless Inc., a
Delaware corporation (the Parent Issuer), NextWave Wireless LLC, a Delaware
limited liability company (the Company), and the Subsidiaries of the Parent
Issuer or Company from time to time party thereto (together with the Company,
collectively, the Guarantors), the Purchasers named therein and the Collateral
Agent.

B.        The Guarantors and the Collateral Agent, in its capacity as collateral
agent and representative for the Holders, have entered into that certain Third
Lien Guaranty dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the Guaranty) pursuant to
which the Guarantors have guaranteed the payment and performance of the Notes
and the obligations of the Parent Issuer under the Purchase Agreement and other
Note Documents (the Obligations).

C.        The Parent Issuer, the Guarantors and the Collateral Agent, in its
capacity as collateral agent and representative for the Holders, have entered
into that certain Third Lien Pledge and Security Agreement dated as of the date
hereof (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the Security Agreement), pursuant to which the Parent Issuer
and Guarantors have granted and assigned to the Collateral Agent all of the
Parent Issuers and the Guarantors right, title and interest in and to the
Collateral.

D.        Pursuant to the terms and conditions of the Collateral Documents, the
Parent Issuer and the Guarantors have provided collateral security for all of
the Obligations.

E.        Pursuant to the terms and conditions of the Collateral Documents,
among other things, the Parent Issuer and the Guarantors have granted to the
Collateral Agent for the benefit of Holders, a security interest in, and a lien
on the Collateral.

F.        The Parent Issuer, the Guarantors, the First Lien Collateral Agent,
the Second Lien Collateral Agent and the Collateral Agent have entered into that
certain Intercreditor Agreement dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
Intercreditor Agreement).

G.        The Collateral Agent and the Holders wish to enter into this Agreement
to, among other things, set forth their understandings and agreements regarding
the Holders and the

 



 

 

1

 



 

--------------------------------------------------------------------------------

Collateral Agents respective rights, obligations and priorities with respect to
the Collateral and all proceeds thereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and the mutual covenants and promises set forth
herein, each of the parties to this Agreement agrees as follows:

SECTION I.

DEFINITIONS; INTERPRETATION.

1.01     Definitions. Initially capitalized terms used in this Agreement without
definition in Exhibit A or otherwise defined herein are defined in the Purchase
Agreement.

1.02     Headings. Headings in this Agreement are for convenience of reference
only and are not part of the substance hereof or thereof.

1.03     Plural Terms. All terms defined in this Agreement in the singular form
shall have comparable meanings when used in the plural form and vice versa.

1.04     Time. All references in this Agreement to a time of day means New York
City time, unless otherwise indicated.

1.05     Construction. This Agreement is the result of negotiations among, and
has been reviewed by, the Holders, the Collateral Agent and their respective
counsel. Accordingly, this Agreement shall be deemed to be the product of all
parties hereto and no ambiguity shall be construed in favor of or against any
Holder or the Collateral Agent.

1.06     Conflicts. In the event of a conflict between the terms of this
Agreement and the terms of any of the other Note Documents with respect to the
matters related to the Collateral contained herein, as among the Collateral
Agent and the Holders the terms of this Agreement shall control.

1.07     Other Interpretive Provisions. References in this Agreement to
Recitals, Sections, Exhibits and Schedules are to recitals, sections, exhibits
and schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement shall (a) include all
exhibits, schedules and other attachments thereto, (b) include all documents,
instruments or agreements issued or executed in replacement thereof, and (c)
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, modified and supplemented from time to time and in effect
at any given time. The words hereof, herein and hereunder and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words include and
including and words of similar import when used in this Agreement shall not be
construed to be limiting or exclusive.

 



 

 

2

 



 

--------------------------------------------------------------------------------

SECTION II.

COLLATERAL AND REMEDIES.

2.01     Priority of Liens. The Collateral Agent and the Holders hereby agree
that the security interests and liens granted to the Collateral Agent under the
Collateral Documents and any claims of the Collateral Agent and/or Holders under
guaranties executed by Guarantors shall be treated, as among the Holders, as
having equal priority and shall, except to the extent otherwise provided in
Section 3.02, at all times be shared by the Holders as provided herein
regardless of any claim or defense (including any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other applicable Governmental Rules affecting the rights of
creditors generally) to which the Collateral Agent or any Holders may be
entitled or subject.

2.02     Custody of Collateral. From and after the occurrence and during the
continuation of an Event of Default, if any Holder acquires custody, control or
possession of any Collateral other than any proceeds thereof distributed to such
Holder pursuant to the terms of any Note Document, then such Holder shall
promptly cause such Collateral to be delivered to, or put in the custody,
possession or control of, the Collateral Agent for disposition or distribution
in accordance with the provisions of this Agreement and the Intercreditor
Agreement. From and after the occurrence and during the continuation of an Event
of Default and until such time as the provisions of the immediately preceding
sentence have been complied with, such Holder shall be deemed to hold such
Collateral in trust for the parties entitled thereto under this Agreement.

2.03     Additional Collateral or Guaranties. None of the Holders shall accept a
security interest in, or a Lien on, any collateral for the Obligations other
than such Holders beneficial interest in the security interest in, and Lien on,
the Collateral granted to the Collateral Agent under the Collateral Documents;
provided, however, that nothing contained in the foregoing shall be construed as
prohibiting the opening and maintenance of deposit accounts for the account of
the Parent Issuer or Guarantors in the ordinary course of business. No Holder
shall accept any guaranty of its Obligations from any Person unless such Person
has previously or simultaneously guaranteed the Obligations held by each of the
other Holders.

2.04     Enforcement of Remedies. Upon the occurrence and during the
continuation of any Event of Default, the Collateral Agent shall, subject to the
other provisions of this Agreement, take such action with respect to such Event
of Default as shall be directed by the Required Holders (a Direction Notice);
provided, however, that, in the absence of a Direction Notice, the Collateral
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable in the best interests of the Holders (other than the exercise of
foreclosure remedies). Upon receipt by the Collateral Agent of a Direction
Notice, the Collateral Agent shall seek to enforce the Collateral Documents and
to realize upon the Collateral in accordance with such Direction Notice;
provided, however, that the Collateral Agent shall not follow any Direction
Notice if the Collateral Agent reasonably determines on the basis of an opinion
of counsel that such Direction Notice is in conflict with any provisions of any
applicable Governmental Rule, this Agreement or any of the relevant

 



 

 

3

 



 

--------------------------------------------------------------------------------

Collateral Documents, and the Collateral Agent shall not, under any
circumstances, be liable to any Holder, the Parent Issuer or any other Person
for following a Direction Notice.

2.05     Remedies of the Holders. Unless otherwise consented to in writing by
the Required Holders, no Holder, individually or together with any other Holder,
shall have the right to, nor shall it, exercise or enforce any of the rights,
powers or remedies which the Collateral Agent is authorized to exercise or
enforce under this Agreement or any of the Collateral Documents.

 

2.06

Holder Information.

(a)       Collateral Agent shall provide to any Holder, when and if requested by
such Holder, a copy of the Register delivered to Collateral Agent by the Parent
Issuer in accordance with Section 1.7(a) of the Purchase Agreement.

(b)         If the Collateral Agent proceeds to foreclose upon, collect, sell or
otherwise dispose of or take any other action with respect to any or all of the
Collateral or to enforce any provisions of the Collateral Documents or takes any
other action pursuant to this Agreement or any provision of the Collateral
Documents or requests directions from the Holders as provided herein, upon the
request of the Collateral Agent, each of the Holders (or any agent of or
representative for such Holder) shall promptly deliver a written notice to the
Collateral Agent and each of the other Holders setting forth (a) the aggregate
amount of principal, interest, fees, and other Obligations owing to such Holder
under the applicable Note Documents as of the date specified by the Collateral
Agent in such request and (b) such other information as the Collateral Agent may
reasonably request.

SECTION III.

DISTRIBUTION OF PROCEEDS.

 

3.01

Collateral Proceeds Account.

(a)       Upon receipt of a Direction Notice, the Collateral Agent shall
establish a collateral proceeds account subject to the Lien created by the
Collateral Documents in the name of the Collateral Agent into which the Proceeds
(as defined below) shall be deposited and from which only the Collateral Agent
may effect withdrawals (the Collateral Proceeds Account). Such amounts shall be
held by the Collateral Agent in the Collateral Proceeds Account and shall be
distributed from time to time by the Collateral Agent in accordance with Section
3.02.

(b)       Following the occurrence and during the continuation of an Event of
Default, the following proceeds, payments and amounts (collectively, the
Proceeds) shall be deposited and held by the Collateral Agent in the Collateral
Proceeds Account and shall be distributed from time to time by the Collateral
Agent to the Holders in accordance with Section 3.02:

(i)        any proceeds of any collection, recovery, receipt, appropriation,
realization or sale of any or all of the Collateral through the enforcement of
the Collateral Documents received by the Collateral Agent or any Holder; and

 



 

 

4

 



 

--------------------------------------------------------------------------------

(ii)       any amounts held in the Collateral Proceeds Account at the time an
Event of Default occurs.

Each Holder agrees to deliver any Proceeds to the Collateral Agent within three
(3) Business Days after receipt of such Proceeds, or if later (in the case of
clause (ii)), within three (3) Business Days of being advised of the occurrence
of an Event of Default. Until such time as the provisions of the immediately
preceding sentence have been complied with, such Holder shall be deemed to hold
such Proceeds in trust for the parties entitled thereto under this Agreement.

3.02     Distribution of Proceeds. The Collateral Agent, at the request of the
Holders, shall distribute the Proceeds which are held in the Collateral Proceeds
Account in accordance with Section 12 of the Security Agreement, it being
understood, however, that the Collateral Agent may deduct from any distribution
the amount of all Collateral Agents reimbursable fees and expenses that have not
been paid by the Parent Issuer or the Holders pursuant to Section 4.03 or
otherwise. The Collateral Agent shall make such distributions as promptly as
reasonably practicable after the deposit of any Proceeds into the Collateral
Proceeds Account and in any event within five (5) Business Days of receipt
thereof.

3.03     Distributions Recovered. Notwithstanding anything to the contrary
contained in this Agreement, in each case in which any proceeds (or the value
thereof) or payments are recovered as a preferential or otherwise voidable
payment (whether by a trustee in bankruptcy or otherwise) from the party which
distributed those proceeds to another party or parties under this Agreement (the
Distributor), each party to whom any of those proceeds were ultimately
distributed (a Distributee) shall, upon the Distributors notice of the recovery
to the Distributee, return to the Distributor an amount equal to the
Distributees ratable share of the amount recovered, together with a ratable
share of interest thereon to the extent the Distributor is required to pay
interest thereon computed on the amount to be returned from the date of the
recovery. For purposes of this Agreement, proceeds means any payment (whether
made voluntarily or involuntary) from any source, including any offset of any
deposit or other indebtedness, any security (including any guaranty or any
collateral) or otherwise.

SECTION IV.

THE COLLATERAL AGENT AND RELATIONS AMONG SECURED CREDITORS.

4.01     Appointment, Powers and Immunities. Each Holder has appointed and
authorized the Collateral Agent to act as its agent hereunder and under the Note
Documents with such powers as are expressly delegated to the Collateral Agent by
the terms of the Note Documents, together with such other powers as are
reasonably incidental thereto. The Collateral Agent shall not have any duties or
responsibilities except those expressly set forth in the Note Documents.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
shall not be required to take any action which is contrary to any Note Document
or any applicable Governmental Rule. The Collateral Agent may employ agents and
attorneys-in-fact and shall not be responsible to the Holders or any Holder for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care.

 



 

 

5

 



 

--------------------------------------------------------------------------------

 

4.02

Reliance by the Collateral Agent.

Notwithstanding anything in any Note Document to the contrary, the Collateral
Agents duties under all such Note Documents are administrative only and it shall
not be required under any circumstances to exercise discretion in the
performance of its duties under any Note Document, but shall be required to act
or to refrain from acting upon instructions of the Required Holders and shall in
all cases be fully protected by the Holders in acting, or in refraining from
acting, hereunder or under any Note Document in accordance with the instructions
of the Required Holders, and such instructions of the Required Holders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Holders. As to any other matters not expressly provided for by any Note
Document, the Collateral Agent shall not be required to take any action, but
shall be required to act or to refrain from acting upon instructions of the
Required Holders and shall in all cases be fully protected by the Holders in
acting, or in refraining from acting, hereunder or under any Note Document in
accordance with the instructions of the Required Holders, and such instructions
of the Required Holders and any action taken or failure to act pursuant thereto
shall be binding on all of the Holders. In determining the Holders that make up
the Required Holders, the Collateral Agent may rely on the latest information
given to it by the Parent Issuer pursuant to Section 1.7(a) of the Purchase
Agreement.

 

4.03

Collateral Agent Fees; Expenses; Interest.  

The Collateral Agent shall not be obliged to expend its own funds in performing
its obligations under any Note Document.

4.04     Resignation or Removal of the Collateral Agent. Subject to the
appointment and acceptance of a successor Collateral Agent in accordance with
this Section 4.04, the Collateral Agent may resign as collateral agent by
delivering not less than thirty (30) days prior written notice to the Holders
and the Collateral Agent may be removed at any time with or without cause by the
Required Holders. Upon any such resignation or removal, the Required Holders
shall have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been appointed by the Required Holders and shall
have accepted such appointment within sixty (60) days after the retiring
Collateral Agents giving of notice of resignation or the Required Holders
removal of the retiring Collateral Agent, then the retiring Collateral Agents
resignation or removal shall nonetheless be effective, and the Required Holders
shall assume and perform all duties of the Collateral Agent until such time, if
any, as the Required Holders appoint a successor agent. Unless an Event of
Default has occurred and is continuing, any succession or appointment of a
Collateral Agent or co-Collateral Agent pursuant to the provisions of this
Section 4.04 shall require the prior written consent of the Parent Issuer, such
consent not to be unreasonably withheld or delayed. Upon the earlier of (i) the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent and (ii) sixty (60) days after the retiring Collateral Agents
giving of notice of resignation, such successor Collateral Agent or, if
applicable, the Required Holders, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agents resignation or
removal hereunder as Collateral Agent, the provisions of this Section IV and the
provisions of Sections 1.5 and 1.6 of the Purchase Agreement shall

 



 

 

6

 



 

--------------------------------------------------------------------------------

continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Collateral Agent.

4.05     Appointment of Co-Collateral Agent. The Collateral Agent may and, upon
the request of the Required Holders, shall by an instrument in writing delivered
to the Parent Issuer and Holders, appoint a bank or trust company or an
individual to act as separate Collateral Agent or co-Collateral Agent in a
jurisdiction where the Collateral Agent is disqualified from acting or for any
other purpose deemed by the Collateral Agent or the Required Holders to be
advantageous to their respective interests, such separate Collateral Agent or
co-Collateral Agent to exercise only such rights and to have only such duties as
shall be specified in the instrument of appointment. The Parent Issuer will pay
the reasonable out-of-pocket cost and expenses of any such separate Collateral
Agent or co-Collateral Agent and, if requested by the Collateral Agent, such
separate Collateral Agent or co-Collateral Agent or the Required Holders, the
Parent Issuer will enter into an amendment to this Agreement, satisfactory in
substance and form to the Collateral Agent, the Required Holders, the Parent
Issuer (whose satisfaction shall not be unreasonably withheld or delayed) and
such separate Collateral Agent or co-Collateral Agent, confirming the rights and
duties of such separate Collateral Agent or co-Collateral Agent.

 

4.06

Authorization; Liability of Collateral Agent and Reliance.

(a)       Each Holder hereby authorizes the Collateral Agent to (i) execute,
deliver and perform each Note Document to which the Collateral Agent is or is
intended to be a party, (ii) subject to the other terms and provisions hereof,
exercise and enforce any or all rights, powers and remedies provided to the
Collateral Agent by any Note Document, any applicable Governmental Rule or any
other document, instrument or agreement, whether before or after the occurrence
of an Event of Default, and (iii) subject to the other terms and provisions
hereof, take any other action under any Note Document which it shall deem
advisable in the best interests of the Holders. Each Holder shall be bound by
all of the agreements of the Note Documents and by all other actions taken by
the Collateral Agent pursuant to the Note Documents.

(b)       Collateral Agent shall not (i) be liable for any action taken or
omitted to be taken by it under or in connection with any Note Document or the
transactions contemplated hereby, except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein, (ii) be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error, other than an error resulting from its own gross
negligence or willful misconduct, the sole recourse of any Holder to whom
payment was due but not made shall be to recover from other Holders any payment
in excess of the amount to which they are determined to be entitled (and such
other Holders hereby agree to return to such Holder any such erroneous payments
received by them), or (iii) be responsible in any manner to any Holder or its
transferees for any recital, statement, representation or warranty made by the
Parent Issuer or the Guarantors or any officer thereof, contained herein or in
any other Note Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Collateral Agent
under or in connection with, any Note Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of any Note Document, or for any
failure of the Parent Issuer or the Guarantors or any other party to any Note
Document to perform its obligations hereunder or thereunder. The Collateral
Agent shall not be responsible for (i) any failure to

 



 

 

7

 



 

--------------------------------------------------------------------------------

perfect, maintain, monitor, preserve or protect the security interest or lien
granted under the Note Documents, except to the extent caused by the Collateral
Agents willful misconduct or gross negligence resulting in a failure of the
Collateral Agent to comply with any express written request by the Required
Holders to take reasonable specific actions to perfect or protect security
interest in the Collateral in accordance with the Collateral Agents obligations
under the Note Documents, (ii) the filing, re-filing, recording, re-recording or
continuing of any document, financing statement, mortgage, assignment, notice,
instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on, or the payment of taxes with respect to, any of the Collateral. In
no event shall the Collateral Agent be liable for punitive, special,
consequential, incidental, exemplary or other similar damages. In performing its
functions and duties hereunder, the Collateral Agent shall exercise the same
care that it would in dealing with loans for its own account. The Collateral
Agent shall be under no obligation to any Holder or transferee to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, any Note Document or the existence or possible
existence of any Default or Event of Default, or to inspect the properties,
books or records of the Parent Issuer or the Guarantors or any Affiliate
thereof. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or any other Note Document, the Collateral Agent shall not have
any duties or responsibilities except those expressly set forth herein and shall
not have or be deemed to have any fiduciary relationship with any Holder or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Note
Document or otherwise exist against the Collateral Agent.

(c)       The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Parent Issuer or the
Guarantors), independent accountants and other experts selected by the
Collateral Agent. The Collateral Agent shall be entitled to rely upon the advice
of legal counsel, independent accountants, and other experts selected by such
Person in its sole discretion. The Collateral Agent shall have no obligation to
take any action if it believes, in good faith, that such action is deemed to be
illegal or exposes the Collateral Agent to any liability for which the
Collateral Agent has not received satisfactory indemnification. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
the Note Documents unless it shall first receive such advice or concurrence of
the Required Holders as it deems reasonably appropriate. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the Note Documents in accordance with a request of the Required Holders,
and such a request and any action taken or any failure to act pursuant thereto
shall be binding upon all of the Holders.

(d)       The Holders shall indemnify and hold harmless the Collateral Agent and
its affiliates, stockholders, partners, members, officers, directors, employees,
agents, representatives, controlling persons, successors, heirs and assigns
(collectively, the Indemnified Parties) and save and hold each of them harmless
against and pay on behalf of or reimburse such party as and when incurred for
any loss, liability, demand, claim, action, cause of action, cost, damage,
deficiency, penalty, fine or expense, whether or not arising out of any

 



 

 

8

 



 

--------------------------------------------------------------------------------

claims by or on behalf of the Holders or any third party, including interest,
penalties, and reasonable attorneys fees and expenses of one counsel to the
Indemnified Parties (or such additional counsel as may reasonably be required by
reason of a conflict of interest among or between Indemnified Parties) and all
amounts paid in investigation, defense or settlement of any of the foregoing
(collectively, Losses) which any such party may suffer, sustain or become
subject to, as a result of, in connection with, relating or incidental to or by
virtue of the Note Documents or the transactions contemplated thereby or any
action taken or omitted by the Indemnified Parties under or in connection with
any of the foregoing; provided, however, that no Indemnified Party shall be
entitled to such rights and remedies to the extent that such Losses occur solely
as a result of the willful misconduct, or the gross negligence on the part of
any Indemnified Party, as finally determined by a court of competent
jurisdiction.

 

4.07     Free Exercise of Rights. Except as specifically provided herein and in
the other Note Documents, (a) each Holder may exercise its rights and remedies
under this Agreement and the other Note Documents to which it is party and all
related documents, instruments and agreements for its sole benefit and (b) no
Holder shall have any obligation or duty to exercise any such rights or duties
for the benefit of any other Holder.

4.08     Indemnification by the Holders With Respect to Section 2.05. Without
limiting the obligations of the Parent Issuer under any Note Document, each
Holder hereby agrees to indemnify each other Holder (any such Holder, a Harmed
Holder) for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any Harmed Holder in any way relating to or arising out of an action
that would cause a breach by such Holder of Section 2.05 of this Agreement. The
provisions of this Section 4.08 shall survive the payment in full of all the
Obligations and the termination of this Agreement, all other Note Documents, and
shall continue to apply to any Holder which ceases to be a Holder hereunder.

SECTION V.

MISCELLANEOUS.

5.01     Third Party Beneficiaries.Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person
(including the Parent Issuer and its Subsidiaries), other than the Holders and
the Collateral Agent, their permitted successors and assigns hereunder any
benefit or legal or equitable right, remedy or claim under or by virtue of this
Agreement or under or by virtue of any provision herein.

5.02     Notices. All notices and other communications provided for herein,
(including any modifications of, or waivers or consents under this Agreement)
shall be sent in accordance with Section 10.1 of the Purchase Agreement.

5.03     Amendments; Waivers. Any term, covenant, agreement or condition of this
Agreement or any of the Collateral Documents may be amended or waived if such
amendment or waiver is in writing and is signed by the Required Holders;
provided, however that:

 



 

 

9

 



 

--------------------------------------------------------------------------------

(a)       Any amendment or waiver which affects the rights or duties of the
Collateral Agent must be in writing and be signed also by the Collateral Agent;

(b)       Any amendment or waiver which waives or amends this Section 5.03 or
Section 5.04 must be in writing and signed by all Holders and the Parent Issuer;
and

(c)       Any amendment to this Agreement which by its terms increases or
modifies the obligations of the Parent Issuer hereunder must be in writing and
acknowledged and agreed to by the Parent Issuer.

No failure or delay by the Collateral Agent or the Holders in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right. Unless otherwise specified in
such waiver or consent, a waiver or consent given hereunder shall be effective
only in the specific instance and for the specific purpose for which given.

5.04     Releases of Collateral. The parties hereto agree that the Collateral
Agent shall release (and hereby authorize the Collateral Agent to release) all
or any portion of the Collateral (other than in connection with the exercise of
its rights and remedies pursuant to Section 2.04) upon the receipt by the
Collateral Agent of a written notice from the Required Holders (or in the case
of a release of all or substantially all of the Collateral, all Holders) stating
that such Holders have approved the release of all of the Collateral or such
portion of the Collateral specified in such notice. Upon receipt of such written
notice, the Collateral Agent shall, at the Parent Issuers expense and without
representation, warranty or recourse, execute and deliver such releases of its
security interest in, or Lien on, such Collateral to be released, and provide a
copy of such releases to the Holders.

In addition, the parties hereto agree that the Collateral Agent shall release
Collateral without the written approval of the Required Holders or Holders, as
applicable, in accordance with Section 10.4 of the Purchase Agreement.

5.05     Successors and Assigns. This Agreement and the Collateral Documents
shall be binding upon and inure to the benefit of the Holders and the Collateral
Agent and their respective successors and permitted assigns permitted under the
Purchase Agreement, except that no Person other than a Holder (including any
Person which becomes a holder of Notes after the date hereof in accordance with
the Purchase Agreement) and the Collateral Agent (including any Person which
becomes a successor Collateral Agent pursuant to Section 4.04) shall have any
rights and remedies under this Agreement or any other Collateral Document. Any
purported assignment that does not comply with the Purchase Agreement shall be
null and void. Subject to the foregoing limitations, all references in this
Agreement to any Person shall be deemed to include all successors and permitted
assigns of such Person.

5.06     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together will constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 



 

 

10

 



 

--------------------------------------------------------------------------------

5.07     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

5.08     Merger. This Agreement and the Note Documents supersede all prior
agreements, written or oral, among the parties with respect to the subject
matter of such agreements.

5.09     Partial Invalidity. If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under any applicable
Governmental Rule of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Agreement nor the legality,
validity or enforceability of such provision under the Governmental Rules of any
other jurisdiction shall in any way be affected or impaired thereby.

5.10     Jury Trial. EACH OF THE COLLATERAL AGENT AND THE HOLDERS TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE
COLLATERAL AGENT AND THE HOLDERS HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
COLLATERAL AGENT AND THE HOLDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 



 

 

11

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

THE BANK OF NEW YORK MELLON,

as the Collateral Agent

 

By:

/s/ Robert D. Hingston

Name:

Robert D. Hingston

Title:

Vice President

 

 



Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

HOLDERS:

SOLA LTD

By:

 

By:

/s/ Christopher Pucillo

Name:    Christopher Pucillo

Title:

Director

 

 

Address:

Solus Alternative Asset Management LP

 

430 Park Avenue, 9th Floor

 

New York, New York 10022

 

Phone: 212-284-4300

 

Fax: 212-284-4338

 

Initial Bank Account:

The Bank of New York Mellon

 

ABA # 021000018

 

AC-: GLA 211551

 

For final credit to: 770283

 

Acct Name: SOLA LTD

 

Details of Payment: Attn: Maria Pena/(Name of Payment)

 

 



Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

SOLUS CORE OPPORTUNITIES MASTER FUND LTD

By:

 

By:

/s/ Christopher Pucillo

Name:

Christopher Pucillo

Title:

Director

 

 

Address:

Solus Alternative Asset Management LP

 

430 Park Avenue, 9th Floor

 

New York, New York 10022

 

Phone: 212-284-4300

 

Fax: 212-284-4338

 

Initial Bank Account:

The Bank of New York

 

ABA # 021000018

 

AC-: GLA 211551

 

BNFName: SOLUS CORE OPPORTUNITIES

 

For final credit to: TAS 745400

                                                Details of Payment: Attn: Mary
Pena/(Name of Payment)



Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

AVENUE INVESTMENTS, L.P.

By: Avenue Partners, LLC, its General Partner

 

By:

/s/ Sonia Gardner

Name: Sonia Gardner

Title:

President and Managing Partner

 

 

Address:

Avenue Capital Group

 

535 Madison Avenue

 

14th Floor

 

New York, NY 10022

 

Tel: (212) 878-3568

 

Email: rsymington@avenuecapital.com; bmulhern@avenuecapital.com;

 

Attn: Robert Symington

 

Brian Mulhern

 

Esther Posner

 

Initial Bank Account:

JPMorgan Chase Bank

 

ABA#: 021-000-021

 

FBO:

Citigroup Global Markets, Inc.

 

Acct:

066-645-646

 

F/F/C: Avenue Omnibus Account, LLC

 

Acct#: 522-43316

                                               Attn: Prime Broker Group



Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

AVENUE INTERNATIONAL MASTER L.P.

By:

Avenue International Master Fund GenPar, Ltd., its General Partner

 

 

By:

/s/ Sonia Gardner

Name: Sonia Gardner

Title:

President and Managing Partner

 

 

Address:

Avenue Capital Group

 

535 Madison Avenue

 

14th Floor

 

New York, NY 10022

 

Tel: (212) 878-3568

 

Email: rsymington@avenuecapital.com; bmulhern@avenuecapital.com

 

Attn: Robert Symington

 

Brian Mulhern

 

Esther Posner

 

Initial Bank Account:

JPMorgan Chase Bank

 

ABA#: 021-000-021

 

FBO: Citigroup Global Markets, Inc.

 

Acct: 066-645-646

 

F/F/C: Avenue Omnibus Account, LLC

 

Acct#: 522-43316

                                                Attn: Prime Broker Group



Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

AVENUE SPECIAL SITUATIONS FUND IV, L.P.

By:

Avenue Capital Partners IV, LLC, its General Partner

By:

GL Partners IV, LLC, its Managing Memer

 

 

By:

/s/ Sonia Gardner

Name: Sonia Gardner

Title:

President and Managing Partner

 

 

Address:

Avenue Capital Group

 

535 Madison Avenue

 

14th Floor

 

New York, NY 10022

 

Tel: (212) 878-3568

 

Email: rsymington@avenuecapital.com; bmulhern@avenuecapital.com

 

Attn: Robert Symington

 

Brian Mulhern

 

Esther Posner

Initial Bank Account:

JPMorgan Chase Bank

 

ABA#: 021-000-021

 

FBO: Citigroup Global Markets, Inc.

 

Acct: 066-645-646

 

F/F/C: Avenue Omnibus Account, LLC

 

Acct#: 522-43316

                                                Attn: Prime Broker Group



Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

AVENUE CDP GLOBAL OPPORTUNITIES FUND, L.P.

By:

Avenue Global Opportunities Fund GenPar, LLC, its General Partner

 

 

By:

/s/ Sonia Gardner

Name: Sonia Gardner

Title:

President and Managing Partner

 

 

Address:

Avenue Capital Group

 

535 Madison Avenue

 

14th Floor

 

New York, NY 10022

 

Tel: (212) 878-3568

 

Email: rsymington@avenuecapital.com; bmulhern@avenuecapital.com

 

Attn: Robert Symington

 

Brian Mulhern

 

Esther Posner

Initial Bank Account:

JPMorgan Chase Bank

 

ABA#: 021-000-021

 

FBO: Citigroup Global Markets, Inc.

 

Acct: 066-645-646

 

F/F/C: Avenue Omnibus Account, LLC

 

Acct#: 522-43316

 

Attn: Prime Broker Group

 

Third Lien Collateral

Agency Agreement



 

 

--------------------------------------------------------------------------------

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGE AND CONSENT TO THE FOREGOING:

 

PARENT ISSUER:

NEXTWAVE WIRELESS LLC

 

 

 

By:

/s/ George Alex

George Alex

Executive Vice President and Chief
Financial Officer

 

GUARANTORS:

NEXTWAVE WIRELESS INC.

NEXTWAVE BROADBAND INC.

NW SPECTRUM CO.

AWS WIRELESS INC.

WCS WIRELESS LICENSE SUBSIDIARY, LLC

IP WIRELESS, INC.

 

 

Each By:

/s/ George Alex

George Alex

Executive Vice President and Chief
Financial Officer

 

PACKETVIDEO CORPORATION

 

 

Each By:

/s/ George Alex

 

Name:

George Alex

 

Title:

Senior Vice President

 

 

S-2

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Glossary

 

Agreement has the meaning given to that term in the introductory paragraph of
this Agreement.

Collateral has the meaning given to that term in the Security Agreement.

Collateral Agent has the meaning given to that term in the introductory
paragraph of this Agreement.

Collateral Proceeds Account has the meaning given to that term in Section
3.01(a) of this Agreement.

Company has the meaning given to that term in the Recitals to this Agreement.

Direction Notice has the meaning given to that term in Section 2.04 of this
Agreement.

Distributee has the meaning given to that term in Section 3.03 of this
Agreement.

Distributor has the meaning given to that term in Section 3.03 of this
Agreement.

Governmental Authorization means any permit, license, registration, approval,
finding of suitability, authorization, plan, directive, order, consent,
exemption, waiver, consent order or consent decree of or from, or notice to,
action by or filing with, any Governmental Authority.

Governmental Rule means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization
guidelines, policy or similar form of decision of any Governmental Authority.

Guarantors has the meaning given to that term in the Recitals to this Agreement.

Guaranty has the meaning given to that term in the Recitals to this Agreement.

Holders has the meaning given to that term in the introductory paragraph of this
Agreement.

Intercreditor Agreement has the meaning given to that term in the Recitals to
this Agreement.

Obligations has the meaning given to that term in the Recitals to this
Agreement.

Parent Issuer has the meaning given to that term in the Recitals to this
Agreement.

Proceeds has the meaning given to that term in Section 3.01(b) of this
Agreement.

 

 

-i-

 



 

--------------------------------------------------------------------------------

 

 

Purchase Agreement has the meaning given to that term in the Recitals to this
Agreement.

Security Agreement has the meaning given to that term in the Recitals to this
Agreement.

 

 

-ii-

 

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 



 

SECTION I.

DEFINITIONS; INTERPRETATION

2

 

1.01

Definitions

2

 

1.02

Headings

2

 

1.03

Plural Terms

2

 

1.04

Time

2

 

1.05

Construction

2

 

1.06

Conflicts

2

 

1.07

Other Interpretive Provisions

2

SECTION II.

COLLATERAL AND REMEDIES

3

 

2.01

Priority of Liens

3

 

2.02

Custody of Collateral

3

 

2.03

Additional Collateral or Guaranties

3

 

2.04

Enforcement of Remedies

3

 

2.05

Remedies of the Holders

4

 

2.06

Holder Information

4

SECTION III.

DISTRIBUTION OF PROCEEDS

4

 

3.01

Collateral Proceeds Account

4

 

3.02

Distribution of Proceeds

5

 

3.03

Distributions Recovered

5

SECTION IV.

THE COLLATERAL AGENT AND RELATIONS AMONG SECURED
CREDITORS                                          
                                                                        5

 

4.01

Appointment, Powers and Immunities

5

 

4.02

Reliance by the Collateral Agent

7

 

4.03

Collateral Agent Fees; Expenses; Interest

7

 

4.04

Resignation or Removal of the Collateral Agent

7

 

4.05

Appointment of Co-Collateral Agent

7

 

4.06

Authorization; Liability of Collateral Agent and Reliance

8

 

4.07

Free Exercise of Rights

9

 

4.08

Indemnification by the Holders With Respect to Section 2.05

9

SECTION V.

MISCELLANEOUS

10

 

5.01

Third Party Beneficiaries

10

 

5.02

Notices

10

 

 

-i-

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page



 

 

5.03

Amendments; Waivers

10

 

5.04

Releases of Collateral

10

 

5.05

Successors and Assigns

11

 

5.06

Counterparts

11

 

5.07

GOVERNING LAW

11

 

5.08

Merger

11

 

5.09

Partial Invalidity

11

 

5.10

Jury Trial

11

 

5.11

Intercreditor Agreement

12

 

 

 

-ii-

 

 

 



 

 